t c summary opinion united_states tax_court richard m schafer diane m wooten petitioners v commissioner of internal revenue respondent docket no 7612-02s filed date richard m schafer and diane m wooten pro sese paul r zamolo and melinda g williams for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - - revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date as explained in detail below we shall grant respondent’s motion to dismiss background on date respondent mailed to petitioners a notice_of_deficiency in the notice respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure on monday date the court received and filed petitioners’ petition for redetermination in respect of the aforementioned notice_of_deficiency at the time of filing the petition petitioners resided in rocklin california the petition was received in a united parcel service ups next day air envelope bearing tracking number 2xxw o01 the mailing label on the envelope identified the sender as mail boxes ektc of rocklin california as stated above respondent filed a motion to dismiss for lack of jurisdiction in the motion respondent asserts that this case should be dismissed for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 respondent’s motion states that respondent contacted ups by telephone submitted the tracking number appearing on the envelope bearing the petition in this case and was informed that the envelope was delivered to ups on friday date on date petitioners filed a notice of objection to respondent’s motion in their objection petitioners assert that the petition should be deemed to have been timely filed on the ground the petition was delivered to mail boxes etc on date attached to petitioners’ notice of objection is a mail boxes etc parcel shipping order which indicates that petitioners delivered the petition to mail boxes etc on date pursuant to notice respondent’s motion to dismiss was called for hearing at the court’s motions session in washington d c counsel for respondent appeared and offered argument in support of respondent’s motion to dismiss during the hearing respondent offered as an exhibit a document titled tracking detail that respondent obtained from ups’s internet web site the document shows that the ups item assigned tracking number 2xw o01 was delivered to ups in rocklin california pincite p m on friday date there was no appearance at the hearing by or on behalf of petitioners however the court conducted a telephone conference q4e- call with the parties on date at which time petitioners stated that they agreed with the facts as set forth above discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency generally is sufficient if it is mailed to the taxpayer's last_known_address see sec_6212 in turn the taxpayer ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date that the notice is mailed to file a petition for redetermination of the deficiency see sec_6213 sec_7502 which sets forth the so-called timely mailing timely filing rule generally provides that if a petition is filed with the court after the expiration of the statutory 90-day filing period it is nevertheless deemed to be timely filed if the date of the u s postal service postmark stamped on the envelope bearing the petition is on or before the last date for filing the petition see sec_7502 c sec_301_7502-1 proced admin regs sec_7502 provides - - similar treatment with respect to petitions delivered to the court by a private delivery service pds designated by the commissioner the commissioner recognizes ups next day air as a designated pds within the meaning of sec_7502 see notice_2001_62 2001_40_irb_307 notice_97_26 1997_1_cb_413 establishes special rules to determine the date that will be treated as the postmark date for purposes of sec_7502 notice_97_26 c b pincite states in pertinent part special rules for determining postmark date sec_7502 c requires a pds to either record electronically to its data base kept in the regular course of its business the date on which an item was given to the pds for delivery or mark on the cover of the item the date on which an item was given to the pds for delivery under sec_7502 the date recorded or the date marked under sec_7502 c is treated as the postmark date for purpose of sec_7502 airborne dhl and ups the date on which an item is given to airborne dhl or ups is recorded electronically to the data base of these designated pdss accordingly the date recorded in the electronic data base of these designated pdss is treated as the postmark date for purposes of sec_7502 for items that are delivered after their due dates there is a presumption that the postmark date is the day that precedes the delivery date by an amount of time that equals the amount of time it would normally take for an item to be delivered under the terms of the specific type of delivery service used eg two days before the actual delivery date for a two day delivery service this presumption applies to items sent by taxpayers and in appropriate cases items sent by the government taxpayers who wish to overcome this presumption will need to provide information that shows that the date recorded in the electronic data base is on or before the due_date for example a taxpayer could obtain such information in the form of a written confirmation produced and issued by the designated pds xk kek as previously stated respondent mailed the notice_of_deficiency to petitioners on date accordingly the 90-day period for filing a timely petition with the court expired on thursday date the petition was delivered to the court by ups next day air on monday date consistent with notice_97_26 c b pincite a presumption arises that the postmark date for the petition was either friday date or saturday date this presumption is confirmed by the ups tracking detail which states that the envelope bearing the petition was delivered to ups on friday date petitioners have not presented any documentation to the contrary in this regard the mail boxes etc parcel shipping order that petitioners attached to their notice of objection shows only that petitioners delivered the petition to mail boxes etc on date mail boxes etc is not a designated pds and was simply acting as petitioners’ agent in this matter as the record shows that mail boxes etc delivered the petition to ups on date it follows that the petition was not filed with the court within the - time prescribed in sec_6213 and sec_7502 consequently this matter must be dismissed for lack of jurisdiction ’ reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing an order granting respondent’s motion and dismissing this case for lack of jurisdiction will be entered ' although petitioners cannot pursue their case in this court they are not without a judicial remedy specifically petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if their claim is denied sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138
